UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4852



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RESHAWN PEAY, a/k/a Anthony Chante Peay,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(CR-05-26)


Submitted:   March 31, 2006                 Decided:   April 19, 2006


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, John H. Chun, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant. Rod
J. Rosenstein, United States Attorney, Stephen M. Schenning,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Reshawn Peay pled guilty to being a felon in possession

of a weapon in violation of 18 U.S.C. § 922(g)(1) (2000) and was

given a fifteen-year minimum sentence because he was found to be an

armed career criminal under 18 U.S.C.A. § 924(e)(1) (West Supp.

2005).   On appeal, Peay argues that the district court erred by

sentencing him as an armed career criminal in violation of United

States v. Booker, 543 U.S. 220 (2005).         For the reasons that

follow, we affirm.

          Peay’s argument is foreclosed by two of our recent

decisions.     See United States v. Thompson, 421 F.3d 278, 282-84

(4th Cir. 2005) (holding that district court may enhance sentence

based on fact of prior convictions under § 924(e) regardless of

whether admitted by defendant or found by jury), cert. denied, 126

S. Ct. 1463 (2006); United States v. Cheek, 415 F.3d 349, 352-53

(4th Cir.) (holding that the armed career criminal designation,

based on prior convictions, does not violate the Sixth Amendment

under Booker), cert. denied, 126 S. Ct. 640 (2005).

             Accordingly, we affirm Peay’s sentence. We dispense with

oral argument as the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            AFFIRMED


                                 - 2 -